Citation Nr: 0938341	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to VA death benefits.


REPRESENTATION

The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.A.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant maintains that her spouse, who died in August 
1966, had recognized service with the United States Armed 
Forces during World War II.  She contends that she is legally 
eligible for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  In that 
decision, the RO denied the appellant's application for VA 
death benefits on the basis that her deceased spouse did not 
have the required military service to warrant eligibility for 
VA benefits.  The appellant's disagreement with that decision 
led to this appeal.

The appellant provided testimony at a June 2008 personal 
hearing before a Decision Review Officer at the RO.  The 
appellant also provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  Both 
transcripts are of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant's claim for VA death benefits was denied 
previously on the basis that her deceased spouse did not have 
recognized active service for VA benefits purposes.  (See RO 
rating decision dated in January 1977.)  

Since January 1977, additional service information and 
documentation was received by the RO.  This includes lay 
affidavits and several documents pertaining to the 
appellant's deceased spouse's service that are consistent 
with documentation previously received, but contain 
additional information regarding enlistment, service, and 
discharge.  There is no indication that this additional 
documentation has been forwarded to the service department 
(National Personnel Records Center).

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the U.S. Court of Appeals for the Federal Circuit held 
that, pursuant to both 38 C.F.R. § 3.203(c) and VA's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 
5103A), new evidence submitted by a claimant in support of a 
request for verification of service from the service 
department must be submitted to the service department for 
review.  As such, all newly received evidence should be 
forwarded to the service department for the purpose of 
attempting to verify the service of the appellant's deceased 
spouse.  Further, as it is not clear what documentation has 
been provided to the service department in the past, all 
relevant evidence and information pertaining to the claimed 
period of active service should be forwarded to the service 
department.  See Capellan, 539 F.3d at 1382 (VA is required 
to ensure consideration of all procurable and assembled data, 
including lay evidence, in connection with a request for 
verification of service from the service department). 

Additionally, the National Personnel Records Center (NPRC) 
should be advised that, with respect to its August 2007 
certification of the deceased spouse's service, the RO had 
provided an alternative spelling of the appellant's last 
name.  Future attempts to verify the deceased spouse's 
service should continue to take into consideration the 
alternate spellings of his last name.  See, e.g., Sarmiento 
v. Brown, 7 Vet. App. 80, 86 (1994) (remanding where claimant 
asserted that VA sought certification of his service with 
erroneous spelling of his first name), overruled on other 
grounds by D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 
2000). 

Also, a document signed by E.A.B. on "Peb. 3, 2000" and 
received by the RO on April 18, 2000, is in need of 
translation.  The RO/AMC should obtain a translation of the 
document into English and associate the translation with the 
claims file.

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A document signed by E.A.B. on "Peb. 
3, 2000" and received by the RO on April 
18, 2000 is in need of translation.  The 
RO/AMC should obtain a translation of the 
document into English and associate the 
translation with the claims file

2.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's deceased 
spouse's service.  Provide NPRC copies of 
all relevant evidence (including lay 
affidavits as well as documentary 
evidence) regarding the appellant's 
spouse's claimed service.  The RO/AMC 
should indicate to the NPRC the 
alternative spelling of the deceased 
spouse's last name.  

3.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of whether new and material evidence 
has been received to reopen the appellant's 
claim of legal entitlement to VA death 
benefits.  If the benefit sought remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

